        Case 2:20-cv-00897-CKD Document 35 Filed 07/26/21 Page 1 of 1


 1

 2

 3

 4

 5

 6

 7

 8                               IN THE UNITED STATES DISTRICT COURT
 9                           FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11
     ALEX LAMOTA MARTI,                                   Case No. 2:20-cv-00897 CKD (PC)
12
                                           Plaintiff, ORDER
13
                     v.
14

15   ROSARIO, et al.,
16                                      Defendants.
17

18         Good cause appearing, the parties’ stipulation is GRANTED. The Defendants shall serve

19   responses and objections to Plaintiff’s Requests for Production, Requests for Admission, and

20   Interrogatories by September 28, 2021.

21         IT IS FURTHER ORDERED that the Discovery and Scheduling Order (ECF Nos. 27 and

22   33) is MODIFIED, as follows: the parties may conduct discovery until, and file any motion to

23   compel discovery by, February 16, 2022; and all pretrial motions, except motions to compel

24   discovery, shall be filed on or before May 17, 2022. All remaining terms of ECF No. 27 remain

25   in full force and effect.

26   Dated: July 26, 2021
                                                      _____________________________________
27
                                                      CAROLYN K. DELANEY
28                                                    UNITED STATES MAGISTRATE JUDGE
                                                      1
                                                                  [Proposed] Order (2:20-cv-00897 CKD (PC))
